FILED
                             NOT FOR PUBLICATION                            APR 14 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIKHAIL IGOREVICH SAVIN,                         No. 05-75015

               Petitioner,                       Agency No. A095-302-168

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Mikhail Igorevich Savin, a native and citizen of Uzbekistan, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the BIA’s adverse credibility finding. Don v. Gonzales, 476 F.3d 738, 741 (9th

Cir. 2007). We deny the petition for review.

         Savin alleges that he was hospitalized for one month after police beat and

tortured him. The BIA found Savin not credible based on a government report that

stated the surgery department of the emergency center was closed at the time of

Savin’s alleged injuries and it did not operate on, or treat anyone with his alleged

diagnosis. Substantial evidence supports the adverse credibility determination

because the credibility of Savin’s alleged injuries and treatment go to the heart of

his claim. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004). We decline to

consider Savin’s argument that the IJ misinterpreted the report because he did not

raise this argument before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th

Cir. 2004). In the absence of credible testimony, Savin’s asylum and withholding

of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Because Savin’s CAT claim is based on the testimony the agency found not

credible, and he points to no evidence showing it is more likely than not he will be

tortured in Uzbekistan, his CAT claim also fails. Id. at 1156-57.


                                            2                                   05-75015
PETITION FOR REVIEW DENIED.




                       3      05-75015